DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  line 1 “according to claim 1” should read “according to claim 10”. Claim 1 is a method claim, not system.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  line 1 “according to claim 15” should read “according to claim 19”. Claim 15 is a system claim, not computer program product.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over AbiEzzi (US 20050146598 A1) in view of Adderly (US 20130191891 A1).
Regarding claim 1, AbiEzzi teaches a method for providing transfer and configuration of web conferencing between consumer devices, the method comprising: 
parsing one or more electronic communications on one or more computing devices to identify web conference data; ([0021]: During an Internet video conference, the video conferencing application receives incoming streaming video and audio data from the conferencing parties on the Internet and generates conferencing user interface data that represent the received streaming video and audio.)
extracting the web conference data in the one or more electronic communications; and ([0021]: The conference service of the personal computer packages the conferencing user interface data generated by the video conferencing application using the RDP protocol.)
transmitting the web conference data to a media device, the media device being selected from one of the following: a smart media device and a digital television. ([0021]: transmits the RDP packaged data over the home network to the TV client. The television then displays the received screen images on the screen of the television and plays the sound through the TV speakers or other speakers connected to it.)
AbiEzzi does not explicitly disclose the identify web conference data is associated with a user.
However, Adderly teaches the identify web conference data is associated with a user. ([0115]: Receiving by a conferencing system a login credential  associated with a first output device may include delivering by network a credential that may include one or more user IDs, passwords, and/or URLs.)


Same rationale applies to the rejection of independent claim 10 (system) and claim 19 (computer program product) because they are substantially similar to claim 1 (method).

Regarding claim 2, AbiEzzi and Adderly teach the method of claim 1.
Adderly teaches transmitting a notification indicating the web conference start time via the media device. ([0073]: to request a reservation for the use of a location 72, output devices 74, or both, for a particular meeting defined by a date and time period (an interval defined by either start time and end time or start time and duration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AbiEzzi to include above limitation. One would have been motivated to do so because a meeting needs to be scheduled/reserved according to a start time and end time to avoid conflict with other meeting/events.

Same rationale applies to the rejection of claim 11 (system) because it is substantially similar to claim 2 (method).

Regarding claim 3, AbiEzzi and Adderly teach the method of claim 1.
AbiEzzi teaches receiving one or more web conference user preferences, the user preferences including one or more of the group consisting of: video preferences, audio preferences, alert preferences, and media device preferences; and transmitting the one or more web conference user preferences to the media device. ([0023]: provide options such as whether to take the conference call and/or whether to use the television to conduct the video conference.)

Same rationale applies to the rejection of claim 12 (system) because it is substantially similar to claim 3 (method).

Regarding claim 4, AbiEzzi and Adderly teach the method of claim 1.
Adderly teaches receiving user credential data associated with the web conference, the user credential data includes a user account username and a user account password; and transmitting the user credential data to the media device. ([0004]: communicating over the network to the output device activation information indicating that login information including a credential for the output device to use for logging into the conferencing system for the meeting. [0067]: credential including user id and password.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AbiEzzi to include above limitation. One would have been motivated to do so because for security/privacy reasons, Conference Network may enforce access controls such as a permissions system on any device connected to it. The network may be configured to require an output device to issue a credential, such as a user-identifier (user ID) 

Same rationale applies to the rejection of claim 13 (system) because it is substantially similar to claim 4 (method).

Regarding claim 5, AbiEzzi and Adderly teach the method of claim 3.
AbiEzzi teaches initiating the web conference on the media device, the web conference being initiated according to the one or more web conference user preferences. ([0022]: When the user selects the “Internet Video Conference” option, the TV client transmits a request to the personal computer to initiate an Internet video conference. An interactive user interface is “remoted” (i.e., delivered to a remote device for presentation thereon) to the TV client for display on the television.)

Same rationale applies to the rejection of claim 14 (system) because it is substantially similar to claim 5 (method).

Regarding claim 6, AbiEzzi and Adderly teach the method of claim 5.
AbiEzzi teaches receiving an audio command from the user via an audio device associated with media device; and displaying the web conference on the media device. ([0004]: receives user inputs through the TV client for the user to invoke the video conferencing application and control its settings. [0013]: Other input devices (not shown) may include a microphone, joystick, game pad, satellite dish, scanner, or the like.)

Same rationale applies to the rejection of claim 15 (system) because it is substantially similar to claim 6 (method).

Regarding claim 7, AbiEzzi and Adderly teach the method of claim 1.
AbiEzzi teaches wherein the web conference data is parsed from the text of one or more applications on the one or more computing devices. ([0013]: A user may enter commands and information into the personal computer through input devices such as a keyboard.)

Same rationale applies to the rejection of claim 16 (system) because it is substantially similar to claim 7 (method).

Regarding claim 8, AbiEzzi and Adderly teach the method of claim 1.
AbiEzzi teaches wherein the web conference data is parsed from one or more applications on the one or more computing devices using an application plugin. ([0022]: The personal computer runs the Internet conference application set up an Internet video conference. An interactive user interface is “remoted” (i.e., delivered to a remote device for presentation thereon) to the TV client for display on the television.)

Same rationale applies to the rejection of claim 17 (system) because it is substantially similar to claim 8 (method).

Regarding claim 9, AbiEzzi and Adderly teach the method of claim 1.
 login information such as credentials (e.g., user IDs, passwords, and URLs).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AbiEzzi to include above limitation. One would have been motivated to do so because a conferencing system may rely on a web-accessible location to transmit files, signals, or other information to device. Device accordingly may use a specified combination of user ID, password, and URL to gain access before or during the meeting to materials distributed by a password-protected website. As taught by Adderly, [0089].

Same rationale applies to the rejection of claim 18 (system) because it is substantially similar to claim 9 (method).

Regarding claim 20, AbiEzzi and Adderly teach the non-transitory computer program product of claim 19.
AbiEzzi teaches receiving one or more web conference user preferences, the user preferences including one or more of the group consisting of: video preferences, audio preferences, alert preferences, and media device preferences; and transmitting the one or more web conference user preferences to the media device; and ([0023]: provide options such as 
initiating the web conference on the media device, the web conference being initiated according to the one or more web conference user preferences. ([0022]: When the user selects the “Internet Video Conference” option, the TV client transmits a request to the personal computer to initiate an Internet video conference. An interactive user interface is “remoted” (i.e., delivered to a remote device for presentation thereon) to the TV client for display on the television.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manjrekar (US 20120169830 A1) teaches providing television video conferencing using a remote computing device. The remote computing device communicatively coupled to at least one of a set-top box and a television.
Shmilov (US 20150373060 A1) teaches enhancing audio/video smartphone calls using smart TV capabilities. The enhancing may comprise: receiving by said first smartphone audio/video data from a second smartphone; encoding said received audio/video data to a format acceptable by said smart TV; communicating said encoded data to said smart TV; and playing said audio/video data on said smart TV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455